UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6490


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SHAWN KENDRICK DANIELS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. James C. Dever III, District Judge. (2:10-cr-00050-D-1)


Submitted: October 19, 2021                                   Decided: October 21, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn Kendrick Daniels, Appellant Pro Se. Jennifer P. May-Parker, Assistant United
States Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shawn Kendrick Daniels appeals the district court’s order denying his motion

seeking a sentence modification under § 404(b) of the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194. We have reviewed the record and find no reversible error.

Accordingly, we deny Daniels’ motion to appoint counsel and affirm the district court’s

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2